DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding claims 1 – 6 and 9, filed 20 April 2021, have been fully considered but they are not persuasive.
Applicant argues Furuno et al. (US 2005/0021245) does not disclose, in general, operation data and process data with the reasons pressure value is not operation data (pages 6 and 7).  Furuno discloses operation data of the hydraulic excavator, such as engine run, engine on/off, swing and travel, and front operation mechanism, and process data of the hydraulic excavators, such as various pressures readings and various temperature readings (paragraph 166), where each of the data is downloaded from the hydraulic excavator collectively as operation data (paragraph 160), which are sectioned off in various files (paragraph 206) and these files collects each of these data of a period of time (paragraphs 256, 322, 392, 431).  
Applicant argues Furuno does not disclose a unit operation band for each device among a plurality of devices, the unit operation band representing an operation intention of the operator and being arranged in a time series (page 7).  Furuno discloses bands for operation, engine run, and travel concurrently over a period of time (Figure 21).  
Applicant argues Terada et al. (US 2015/0347076) to generate the combined unit operation band by arranging the selected unit operation bands in combination in one lane (page 8).  Terada discloses any combination of appliances and any combination of sections of each 
Applicant argues Milrud et al. (US 2014/0075380) does not disclose wherein the integrated display output interface is configured to generate the combined unit operation band by arranging the unit operation bands of the devices in overlap in one lane (page 9).  Milirud discloses multiple data of four process are displayed on a single graph over the same time period (paragraphs 55 – 58 and Figure 6).  The combination of 4 different process graphs overlapping each other in one graph can be reasonably interpreted as one lane.  
The 35 U.S.C. 101 rejections have been withdrawn due to applicant’s amendments.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuno et al. (US 2005/0021245).
Regarding independent claim 1, Furuno teaches an event process data integration and analysis apparatus (Figures 2, 8) comprising: 

a process data analyzer including a processing apparatus (paragraph 162: personal computer 4, main server 5), the process data analyzer configured to extract process data based on a historian including a history of a process value (paragraph 160 and Figure 3: the operation data collected by the controller 2 of each hydraulic excavator 1 is downloaded; paragraph 206: each operation data file contains, in a lower level layer, a "life data" file, an "operation data" folder, an "alarm and fault data" folder, an "event data" file, and a "histogram data" folder; paragraph 428: “histogram data” file contains frequency distribution for a certain item (e.g., engine revolution speed distribution, hydraulic oil temperature distribution, coolant temperature distribution, pump delivery pressure distribution, digging pressure distribution, or traveling pressure distribution) over a period of time); and 
an integrated display output interface (Figures 2, 8) configured to:  
generate, based on the unit operation data (paragraph 160 and Figure 3: the operation data collected by the controller 2 of each hydraulic excavator 1 is downloaded; paragraph 166: the input/output interface 2a receives from the sensors 40 to 49, the pilot pressure detected signals for the front operating mechanism 15, swing and travel, the key switch-on detected signal for the engine 32, the pump pressure detected signal for the pumps 21a, 21b, the oil temperature detected signal, the revolution speed detected signal for the engine 32, the coolant temperature detected signal, the digging pressure detected signal, the traveling pressure detected signal, the fuel consumption detected signal, the blowby pressure detected signal, and the swing pressure detected signal), a unit operation band for each device among a plurality of devices, the unit operation band representing an operation intention of the operator and being arranged in a time series (Figures 12, 14, 17, 19, 21, 24, 36, 37, 39, 40, 42, 50 – 55, 60; paragraph 242 and Figures 17 and 21: daily data of hydraulic excavator 1 under the operation, engine idling, or not on; paragraph 160 and Figure 3: the operation data collected by the controller 2 of each hydraulic excavator 1 is downloaded); 
generate, based on the process data, a process trend chart for each device, the process trend chart representing a change over time in the process value (Figures 12, 14, 17, 19, 21, 24, 36, 37, 39, 40, 42, 50 – 55, 60; paragraph 166: the input/output interface 2a receives from the sensors 40 to 49, the pilot pressure detected signals for the front operating mechanism 15, swing and travel, the key switch-on detected signal for the engine 32, the pump pressure detected signal for the pumps 21a, 21b, the oil temperature detected signal, the revolution speed detected signal for the engine 32, the coolant temperature detected signal, the digging pressure detected signal, the traveling pressure detected signal, the fuel consumption detected signal, the blowby pressure detected signal, and the swing pressure detected signal); and 
generate an integrated display that displays the unit operation band and the process trend chart associated by time (Figures 12, 14, 17, 19, 21, 24, 36, 37, 39, 40, 42, 

Regarding dependent claim 2, Furuno teaches wherein the integrated display output interface is configured to generate, based on the unit operation data, an operation trend chart for each device, the operation trend chart representing a change over time in operations by the operator (Figures 12, 14, 17, 19, 21, 24, 36, 37, 39, 40, 42, 50 – 55, 60; paragraph 401 and Figure 42: daily data of engine blow-by pressure; paragraph 160 and Figure 3: the operation data collected by the controller 2 of each hydraulic excavator 1 is downloaded); and 
generate the integrated display to include the unit operation band, the operation trend chart, and the process trend chart associated by time (Figures 12, 14, 17, 19, 21, 24, 36, 37, 39, 40, 42, 50 – 55, 60; paragraph 483 and Figure 60: multi-screen display button is provided, as simultaneous display instructing means for displaying a plurality of file data, graphs, etc. on one screen at the same time).  

Regarding dependent claim 10, Furuno teaches wherein the process value is changed by the operation of the operator (paragraph 156: various pressure sensors for detecting various operation signals for various operating mechanisms).  

Regarding claim 9, claim 9 is similar in scope as to claim 1, thus the rejection for claim 1 hereinabove is applicable to claim 9.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuno et al. (US 2005/0021245) in view of Terada et al. (US 2015/0347076).  
Regarding dependent claim 3, Furuno teaches wherein for a plurality of devices designated by a user (paragraph 160 and Figure 3: the operation data collected by the controller 2 

Regarding dependent claim 5, Furuno does not expressly discloses a unit operation reanalyzer configured to select simultaneous unit operation bands from among the unit operation bands of the devices; wherein the integrated display output interface is configured to generate the combined unit operation band by arranging the selected unit operation bands in combination in one lane.  Terada discloses any combination of appliances and any combination of sections of each appliances can be toggled on or off 503 that adjusted data of the combined total electricity in the combined graph 500 (paragraphs 218-224 and Figures 8A, 8B; paragraphs 204-211 and Figure 6).  It would have been obvious for one of ordinary skill in the art at the time of the 

Regarding dependent claim 6, Furuno does not expressly disclose wherein the unit operation reanalyzer is configured to analyze a device count of the selected unit operation bands and the operation intention represented by the selected unit operation bands; and the integrated display output interface is configured to append the device count and the operation intention to the combined unit operation band based on a result of analysis by the unit operation reanalyzer.  Terada discloses an appliance identifier for each parallel graph 501 (Figures 6 - 10).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Furuno's system to achieve a predictable result displaying an identifier for which hydraulic excavator the data is coming from for each parallel graphs by using the concept of displaying an appliance identifier for each parallel graphs, as taught by Terada, and the result would have been predictable.  

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuno et al. (US 2005/0021245) in view of Terada et al. (US 2015/0347076) and Milrud et al. (US 2014/0075380).  
Regarding dependent claim 4, Furuno does not expressly disclose wherein the integrated display output interface is configured to generate the combined unit operation band by arranging .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612